UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-14864 LINEAR TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 94-2778785 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1630 McCarthy Boulevard, Milpitas, California 95035 (Address of principal executive offices) (Zip Code) (408) 432-1900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Shares outstanding of the Registrant’s common stock: Class Outstanding at January 25, 2008 Common Stock, $0.001 par value per share 220,957,250shares LINEAR TECHNOLOGY CORPORATION FORM 10-Q THREE AND SIX MONTHS ENDED DECEMBER 30, 2007 INDEX Page Part I: Financial Information Item 1. Financial Statements Consolidated Statements of Income for the three and six months ended December 30, 2007 and December 31, 2006 3 Consolidated Balance Sheets at December 30, 2007 and July 1, 2007 4 Consolidated Statements of Cash Flows for the six months ended December 30, 2007 and December 31, 2006 5 Notes to Consolidated Financial Statements 6-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 Part II: Other Information Item 1. Legal Proceedings 17-18 Item 1A. Risk Factors 18-24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 4 Submission of Matters to a Vote of Security Holders 25 Item 6. Exhibits 25 Signatures: 26 2 PART I.
